DETAILED ACTION
	This action is in response to the amendment filed 12/10/2021. Currently, claims 1-3, 5-9, 11 and 16 are pending in the application. Claims 4, 10 and 12-15 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Ryan does not teach adjusting an inflation pressure of an expandable member to adjust an opening at a cornua, the examiner respectfully disagrees. As detailed below, Ryan teaches adjusting the inflation pressure (by inflating) of the expandable member (balloon member 42) by increasing or decreasing the inflation pressure (inflating the balloon member 42 as taught in [0048] functions to increase the inflation pressure) to adjust (by moving) an opening (as the balloon member 42 is inflated as taught in [0048], the balloon member 42 and the openings in the balloon member 42 though which first tube member 78 and second tube .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the balloon member 42 adjusts the anatomy of the subject by increasing or decreasing levels of inflation pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Ryan does not teach altering an angular orientation of the flexible guide sleeve with respect to the fallopian tube by moving the flexible guide sleeve, the examiner again respectfully disagrees. As detailed below, Ryan teaches altering an angular orientation of the flexible guide sleeve (first tube member 78, second tube member 80) with respect to the fallopian tube (fallopian tubes 28, 30) by moving the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42) when the expandable member (balloon member 42) is expanded ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 [and consequently, first tube member 78 and second tube member 80, which include tube openings 84, 94] align with, and are adjacent to, the tubal ostia 24, 26;” the first tube member 78 and second tube member 80 must move and change angular orientation in order to align in the manner described in [0043]; Figure 11 shows in phantom such movement of second 

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  claims 1 and 16 recite “wherein expanding the expandable member comprises inflating the expandable member via an inflation pressure; adjusting the inflation pressure of the expandable member by increasing or decreasing the inflation pressure to adjust an opening at a cornua; altering an angular orientation of the flexible guide sleeve with respect to the fallopian tube by moving the flexible guide sleeve within the expandable member when the expandable member is expanded,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 2003/0060800).
In regards to claim 1, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with an open distal end (openings 84, 94); and expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) an expandable member (balloon member 42) in (as shown in Figure 11) the uterine cavity (uterine cavity 22) to open (as shown in Figure 11) the uterine cavity (uterine cavity 22); wherein expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member (balloon member 42) comprises inflating the expandable member via an inflation pressure ([0048] teaches “the balloon member 42 is fully inflated with air;” as the balloon member 42 is inflated with air as taught in [0048], the air introduced into the balloon member 42 generates a pressure against the walls of the balloon member 42 in order to expand and inflate the balloon member 42); adjusting the inflation pressure (by inflating) of the expandable member (balloon member 42) by increasing or decreasing the inflation pressure (inflating the balloon member 42 as taught in [0048] functions to increase the inflation pressure) to adjust (by moving) an align with, and are adjacent to, the tubal ostia 24, 26;” the first tube member 78 and second tube member 80 must move and change angular orientation in order to align in the manner described in [0043]; Figure 11 shows in phantom such movement of second tube member 80, and said movement occurring when the second tube member 80 is positioned within the inflated/expanded balloon member 42); and aligning (as shown in Figure 11) the open distal end (openings 84, 94) of the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with the fallopian tube by articulating ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26”) the elongated device (first tube member 78, second tube 
In regards to claim 2, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is disposed within the expandable member (balloon member 42).
In regards to claim 3, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is coupled to the expandable member (balloon member 42).
In regards to claim 5, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) has a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) is proximate an apex of said triangular shape (as shown in Figure 11).
In regards to claim 6, Ryan teaches the method of claim 1. Ryan teaches in Figure 11, [0049] and [0050] advancing (by inserting, maneuvering and guiding as taught in [0049]) a catheter (medical instrument 58; [0001] teaches that the term “medical instrument” includes a medical or surgical instrument; a catheter is a medical or surgical instrument) through the guide channel (passageways 90, 100) and into the fallopian tube ([0050] teaches “the medical instrument 58 enters a corresponding one of the tubal ostia 24, 26).
In regards to claim 7, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 that the open distal end (openings 84, 94) of the guide channel (passageways 
In regards to claim 8, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) comprises a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the guide channel (passageways 90, 100) opens on a distal apex of the triangular shape (as shown in Figure 11).
In regards to claim 9, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 a second flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a second guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with a second open distal end (openings 84, 94), where the second open distal end (openings 84, 94) of the second guide channel (passageways 90, 100) opens on a second lateral side (left/right side) of the expandable member (balloon member 42) that is opposite to (as shown in Figure 11) the first lateral side (left/right side) of the expandable member (balloon member 42).
In regards to claim 11, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by deflecting an orientation of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they 
In regards to claim 16, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with an open distal end (openings 84, 94); expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) an expandable member (balloon member 42) in (as shown in Figure 11) the uterine cavity (uterine cavity 22) to open (as shown in Figure 11) the uterine cavity (uterine cavity 22) and align (as shown in Figure 11) the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with the fallopian tube ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26”), wherein expanding ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member increasing or decreasing the inflation pressure (inflating the balloon member 42 as taught in [0048] functions to increase the inflation pressure) to adjust (by moving) an opening (as the balloon member 42 is inflated as taught in [0048], the balloon member 42 and the openings in the balloon member 42 though which first tube member 78 and second tube member 80 project, are moved) at (positioned near, as shown in Figure 11) a cornua (tubal ostia 24, 26); altering an angular orientation of the flexible guide sleeve (first tube member 78, second tube member 80) with respect to the fallopian tube (fallopian tubes 28, 30) by moving the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42) when the expandable member (balloon member 42) is expanded ([0043] teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 [and consequently, first tube member 78 and second tube member 80, which include tube openings 84, 94] align with, and are adjacent to, the tubal ostia 24, 26;” the first tube member 78 and second tube member 80 must move and change angular orientation in order to align in the manner described in [0043]; Figure 11 shows in phantom such movement of second tube member 80, and said movement occurring when the second tube member 80 is positioned within the inflated/expanded balloon member 42); and adjusting an angle align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape that is vertically oriented (as shown in Figure 10) to an expanded, angled shape that is laterally oriented (as shown in Figure 11)) the elongate device (first tube member 78, second tube member 80) and adjusting an inflation pressure (by inflating) of the expandable member (balloon member 42) when (as discussed above, during inflation of the balloon member 42 the tube members 78, 80 move from a collapsed, linear shape (as shown in Figure 10) to an expanded, curved shape (as shown in Figure 11)) the expandable member (balloon member 42) is expanded (as shown in Figure 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/11/2022